Exhibit 10(e)
 
EXECUTION VERSION
 
 
 
 
LETTER OF CREDIT ISSUANCE
AND REIMBURSEMENT AGREEMENT 
 
between 
 
PPL ENERGY SUPPLY, LLC 

and 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY 
 
dated as of 

July 27, 2012
 


 
 

--------------------------------------------------------------------------------

 
 
CONTENTS
 
CLAUSE
     
PAGE
                   
ARTICLE I
 
SCOPE OF AGREEMENT
1
ARTICLE II
 
DEFINITIONS, INTERPRETATION
1
 
Section 2.1
 
Defined Terms
1
 
Section 2.2
 
Other Definitional Provisions
4
 
Section 2.3
 
Incorporation by Reference to Existing Credit Agreement
4
ARTICLE III
LETTER OF CREDIT FACILITY
5
 
Section 3.1
 
Method of Issuance of Letters of Credit
5
 
Section 3.2
 
Conditions to Issuance of Letters of Credit
5
 
Section 3.3
 
Drawings under Letters of Credit
5
 
Section 3.4
 
ISP98
5
 
Section 3.5
 
Proof of Credit Obligations
6
ARTICLE IV
REIMBURSEMENT AND PAYMENT OBLIGATIONS
6
 
Section 4.1
 
Reimbursement Obligations
6
 
Section 4.2
 
Obligations in Respect of Letters of Credit Unconditional
6
 
Section 4.3
 
Indemnification in Respect of Letters of Credit
7
 
Section 4.4
 
Interest Calculations
7
 
Section 4.5
 
Fees
8
 
Section 4.6
 
General Provisions as to Payments
8
 
Section 4.7
 
Taxes
9
ARTICLE V
Conditions
12
 
Section 5.1
 
Conditions to Closing
12
 
Section 5.2
 
Conditions to Issuance
13
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
13
 
Section 6.1
 
Status
13
 
Section 6.2
 
Authority; No Conflict
13
 
Section 6.3
 
Legality; Etc
13
 
Section 6.4
 
Financial Condition
14
 
Section 6.5
 
Rights to Properties
14
 
Section 6.6
 
Litigation
14
 
Section 6.7
 
No Violation
14
 
Section 6.8
 
ERISA
15
 
Section 6.9
 
Governmental Approvals
15
 
Section 6.10
 
Investment Company Act
15
 
Section 6.11
 
Restricted Subsidiaries, Etc
15
 
Section 6.12
 
Tax Returns and Payments
15
 
Section 6.13
 
Compliance with Laws
15
 
Section 6.14
 
No Default
16
 
Section 6.15
 
Environmental Matters
16
 
Section 6.16
 
Guarantees
17
 
Section 6.17
 
OFAC
17
ARTICLE VII
COVENANTS
17
ARTICLE VIII
DEFAULTS
17
 
Section 8.1
 
Events of Default
17
ARTICLE IX
MISCELLANEOUS
19
 
Section 9.1
 
Notices
19
 
Section 9.2
 
No Waivers; Non-Exclusive Remedies
20
 
Section 9.3
 
Expenses; Indemnification
20
 
Section 9.4
 
Amendments and Waivers
22
 
Section 9.5
 
Successors and Assigns
22
 
Section 9.6
 
Governing Law; Submission to Jurisdiction
22
 
Section 9.7
 
Counterparts; Integration; Effectiveness
22
 
Section 9.8
 
Generally Accepted Accounting Principles
22
 
Section 9.9
 
WAIVER OF JURY TRIAL
23
 
Section 9.10
 
Confidentiality
23
 
Section 9.11
 
USA PATRIOT Act Notice
23
 
Section 9.12
 
No Fiduciary Duty
24

 

--------------------------------------------------------------------------------


 
THIS LETTER OF CREDIT ISSUANCE AND REIMBURSEMENT AGREEMENT dated as of July 27,
2012, by and between PPL ENERGY SUPPLY, LLC, a Delaware limited liability
company (the “Company”), and Canadian Imperial Bank of Commerce, New York Agency
(“CIBC”).
 
ARTICLE I 
 
SCOPE OF AGREEMENT
 
The Company has requested CIBC to issue one or more standby letters of credit in
an Aggregate Stated Amount not to exceed the Maximum Stated Amount, for the
account of the Company to support the Company’s obligation to post collateral in
support of its energy hedging activities.  CIBC may (but shall not be obligated
to) issue from time to time letters of credit for such purpose, and the Company
and CIBC agree that the issuance of such letters of credit, and the obligations
of the Company to CIBC with respect thereto, shall be governed by the terms and
conditions of this Agreement.
 
ARTICLE II 
 
DEFINITIONS; INTERPRETATION
 
Section 2.1                      Defined Terms.  For the purposes of this
Agreement, unless the context otherwise requires, the following terms shall have
the respective meanings assigned to them in this Article II or in the section or
recital referred to:
 
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person.  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise.
 
“Aggregate Stated Amount” means, as of any date, the aggregate Stated Amount of
all Letters of Credit issued hereunder that remain outstanding as of such date.
 
“Agreement” shall mean this Letter of Credit Issuance and Reimbursement
Agreement, together with all amendments, waivers and modifications, and with all
Letter of Credit Requests submitted by the Company.
 
“Applicable Lending Office” means CIBC’s office located at its address set forth
in Section 9.1 or such other office as CIBC may hereafter designate by notice to
the Company.
 
“Applicable Rate” means, as of any day, a rate per annum equal to the sum of (a)
the higher of (i) the Prime Rate for such day, and (ii) the sum of 1/2 of 1%
plus the Federal Funds Rate for such day, plus (b) 2.00%.
 
“Availability Termination Date” means the earlier of (i) the date that is the
first anniversary of the Closing Date, (ii) the date that the commitment of CIBC
under the Existing Credit Agreement terminates or is reduced to zero, (iii) the
date that shall have been advised as such date to the Company in writing by
CIBC, being a date not less than sixty (60) days after an effective amendment or
waiver of any provision of the Existing Credit Agreement, and (iv) the date
referred in Section 8.1.
 
“Available Amount” means, as of any date, the sum of the Maximum Stated Amount
minus the Aggregate Stated Amount as of such date.
 
“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.
 
“Business Day” means a day, other than a Saturday or a Sunday, on which
commercial banks are not authorized or required to be closed in New York, New
York and Toronto, Canada.
 
“Cash Collateralize” means the provision of funds to CIBC by the Company by way
of a deposit account at CIBC, or a blocked account arrangement for the sole
benefit of CIBC, or such other arrangements as shall be acceptable to CIBC in
its sole discretion.
 
“Change of Control” has the meaning set forth in the Existing Credit Agreement.
 
“CIBC” has the meaning set forth in the preamble.
 
“Closing Date” means the date that all the conditions in Section 5.1 shall have
been satisfied, or waived by CIBC.
 
“Code” or “Internal Revenue Code” shall mean the Internal Revenue Code of 1986,
as amended from time to time.
 
“Company” shall have the meaning assigned to it in the preamble hereof.
 
“Consolidated Subsidiaries” has the meaning set forth in the Existing Credit
Agreement.
 
“Credit Obligation” shall mean any and all obligations (including, without
limitation, Reimbursement Obligations) of the Company to CIBC arising under or
related to this Agreement, including, but not limited to, all present or future
taxes, levies, imposts, duties, deductions, charges, liabilities or withholdings
imposed, levied, collected, withheld or assessed by any governmental authority
on CIBC.
 
“Debt” has the meaning set forth in the Existing Credit Agreement.
 
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Dollars” “$” and “USD” shall mean the lawful currency of the United States of
America.
 
“Drawing” shall mean a demand for payment under any Letter of Credit in
accordance with its terms.
 
“Environmental Laws” has the meaning set forth in the Existing Credit Agreement.
 
“Environmental Liability” has the meaning set forth in the Existing Credit
Agreement.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
 
“ERISA Group” has the meaning set forth in the Existing Credit Agreement.
 
“Event of Default” shall have the meaning assigned to it in Section 8.1 hereof.
 
“Existing Credit Agreement” means that certain $3,000,000,000 Revolving Credit
Agreement, dated as of October 19, 2010, by and among the Company, the lenders
from time to time party thereto, and Wells Fargo Bank, National Association, as
amended by Amendment No.1 thereto, dated as of October 19, 2011, without giving
effect to any further amendments, waivers or consents in relation thereto, other
than such amendments, waivers and consents as shall have been affirmatively
granted by CIBC.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
regulations (whether final, temporary or proposed) that are issued thereunder or
official government interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average of quotations for such day on such
transactions received by CIBC from three federal funds brokers of recognized
standing selected by CIBC.
 
“Foreign Subsidiary” means a Subsidiary which is not formed under the laws of
the United States or any territory thereof.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
 
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
 
“Guarantee” has the meaning set forth in the Existing Credit Agreement.
 
“Hazardous Substance” has the meaning set forth in the Existing Credit
Agreement.
 
“Indemnitee” has the meaning set forth in Section 9.3.
 
“Letter of Credit” shall mean any letter of credit issued pursuant to this
Agreement, which letters of credit shall be documented in CIBC’s customary form.
 
“Letter of Credit Request” means a request and letter of credit application in
CIBC’s customary form, duly completed and delivered by the Company to CIBC in
accordance with Section 3.1 hereof.
 
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Company or the
Company and its Subsidiaries, taken as a whole; (ii) a material adverse effect
on the ability of the Company to perform its obligations under this Agreement,
or (iii) a material adverse effect on the validity or enforceability of this
Agreement.
 
“Material Debt” means Debt of the Company and/or one or more of its Restricted
Subsidiaries in a principal or face amount exceeding $40,000,000.
 
“Material Plan” has the meaning set forth in the Existing Credit Agreement.
 
“Maximum Stated Amount” means $75,000,000.
 
“Multiemployer Plan” has the meaning set forth in the Existing Credit Agreement.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Other Taxes” has the meaning set forth in Section 4.7(b).
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Person” shall mean an individual, sole proprietorship, partnership, joint
venture, association, trust, estate, business trust, corporation, not-for-profit
corporation, sovereign government or agency, instrumentality, or political
subdivision thereof, or any similar entity or organization.
 
“Prime Rate” means the rate of interest publicly announced by CIBC from time to
time as its Prime Rate for US credits.
 
“Reimbursement Obligations” means at any time all obligations of the Company to
reimburse CIBC pursuant to Section 4.1 for amounts paid by CIBC in respect of
drawings under Letters of Credit.
 
“Restricted Subsidiaries” means each Subsidiary listed on Schedule 6.11 and each
other Subsidiary designated by the Company as a “Restricted Subsidiary” in
writing to CIBC, in either case, for so long as such Restricted Subsidiary shall
be a direct Wholly Owned Subsidiary of the Company or a direct Wholly Owned
Subsidiary of a Restricted Subsidiary.
 
“Sanctioned Entity” shall mean (i) an agency of the government of, (ii) an
organization directly or indirectly controlled by, or (iii) a Person resident
in, a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or Person.
 
“Sanctioned Person” shall mean a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
 
“Stated Amount” shall mean, as of any date and with respect to any Letter of
Credit, the aggregate maximum amount that is available to be paid under such
Letter of Credit.
 
“Subsidiary” means, with respect to any Person, another Person the majority of
the outstanding equity interest of which are owned, directly or indirectly, by
such Person or one or more other Subsidiaries of such Person.
 
“Taxes” has the meaning set forth in Section 4.7(a).
 
“Termination Date” means the date that is the second anniversary of the Closing
Date.
 
“Unreimbursed Amount” means the principal amount of all Drawings in respect of
which the Company shall not have satisfied its Reimbursement Obligations.
 
“Wholly Owned Subsidiary” has the meaning set forth in the Existing Credit
Agreement.
 
Section 2.2                      Other Definitional Provisions.
 
(a)           All terms defined in this Agreement shall have the above-defined
meanings when used in any certificate, report or other document made or
delivered pursuant to this Agreement, unless the context therein shall otherwise
require.
 
(b)           Defined terms used in the singular shall import the plural and
vice versa.
 
(c)           The terms “hereof,” “herein,” “hereunder,” and similar terms when
used in this Agreement shall refer to this Agreement as whole and not to any
particular provisions of this Agreement.
 
(d)           Any reference in this Agreement to a document or an instrument
shall mean such document or instrument and all exhibits thereto as amended or
supplemented from time to time.  Any reference in this Agreement to any Person
as a party to any document or instrument shall include its successors and
assigns to such status.
 
Section 2.3                      Incorporation by Reference to Existing Credit
Agreement.  The following rules of construction shall apply:
 
(a)           Terms defined in the Existing Credit Agreement and used in the
provisions incorporated herein, unless otherwise defined herein or the context
otherwise requires, shall have the definitions set forth in Section 1.01 of the
Existing Credit Agreement, and such definitions are hereby incorporated herein
by reference, mutatis mutandis, and the Existing Credit Agreement will be deemed
to be and to continue to be (for purposes hereof) in effect for the benefit of
CIBC whether or not the Existing Credit Agreement remains outstanding or in
effect, except as expressly agreed otherwise by CIBC.  Without limitation of the
foregoing, all definitions and covenants therein that are incorporated herein,
shall be incorporated as of the date hereof and for purposes of this Agreement
shall not be subject to any subsequent modification, supplement, amendment or
waiver by the lenders under or other parties to the Existing Credit Agreement,
unless CIBC agrees in writing to such modification, supplement, amendment or
waiver in its capacity as a lender thereunder, or, if CIBC shall no longer be a
lender thereunder, or the Existing Credit Agreement shall no longer remain
outstanding, CIBC agrees in writing that any modification, supplement, amendment
or waiver thereto shall apply to such provisions as incorporated herein.
 
(b)           In addition, the parties hereto agree that, for the purposes of
Article VII, references in the Existing Credit Agreement to (i) “the Borrower”
shall be references to the Company, (ii) “this Agreement” or “the Loan
Document(s)” shall be references to this Agreement, (iii) “the Lenders” or the
“Administrative Agent” shall be references to CIBC, (iv) references to the
“Issuing Lender” shall be references to CIBC, and (v) a “Default” or “Event of
Default” shall be references to a Default or Event of Default under this
Agreement.
 
(c)           Unless the context otherwise requires, whenever any statement is
qualified by “to the best knowledge of” or “known to” (or a similar phrase) any
Person that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.
 
ARTICLE III 
 
LETTER OF CREDIT FACILITY
 
Section 3.1                      Method of Issuance of Letters of Credit.  At
any time on or after the Closing Date until the Availability Termination Date,
the Company may request CIBC issue one or more Letters of Credit hereunder.  The
Company shall give CIBC a Letter of Credit Request, requesting the issuance or
extension of a Letter of Credit, prior to 1:00 P.M. New York time on the
proposed date of issuance or extension of any Letter of Credit (which shall be a
Business Day) (or such shorter period as may be agreed by CIBC in any particular
instance), specifying the date such Letter of Credit is to be issued or extended
and describing the terms of such Letter of Credit and the nature of the
transactions to be supported thereby.  The extension or renewal of any Letter of
Credit shall be deemed to be an issuance of such Letter of Credit, and no Letter
of Credit shall contain a provision pursuant to which it is deemed to be
extended or shall automatically extend.  Accordingly, CIBC shall timely give
such notice of termination unless it has theretofore timely received a Letter of
Credit Request and the other conditions to issuance of a Letter of Credit have
theretofore been met with respect to such extension.
 
Section 3.2                      Conditions to Issuance of Letters of
Credit.  The issuance by CIBC of each Letter of Credit shall, in addition to the
conditions precedent set forth in Article V, be subject to the conditions
precedent that (i) such Letter of Credit shall be satisfactory in form and
substance to CIBC, (ii) the Company shall have executed and delivered such other
instruments and agreements relating to such Letter of Credit as CIBC shall have
reasonably requested, (iii) the term of such Letter of Credit does not extend
beyond 12 months after the date of issuance (after giving effect to any and all
auto-renewal or extension provisions within such Letter of Credit), and does not
extend beyond the Termination Date; and (iv) CIBC shall have confirmed on the
date of (and after giving effect to) such issuance that the Aggregate Stated
Amount will not exceed Maximum Stated Amount.  Notwithstanding any other
provision of this Section 3.2, CIBC shall not be under any obligation to issue
any Letter of Credit if: any order, judgment or decree of any governmental
authority shall by its terms purport to enjoin or restrain CIBC from issuing
such Letter of Credit, or any requirement of law applicable to CIBC or any
request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over CIBC shall prohibit, or request
that CIBC refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular, or shall impose upon CIBC with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which CIBC
is not otherwise compensated hereunder) not in effect on the date hereof, or
shall impose upon CIBC any unreimbursed loss, cost or expense which was not
applicable on the date hereof and which CIBC in good faith deems material to it.
 
Section 3.3                      Drawings under Letters of Credit.  Upon receipt
from the beneficiary of any Letter of Credit of any notice of a Drawing under
any Letter of Credit, CIBC shall determine in accordance with the terms of such
Letter of Credit whether such Drawing should be honored.  If CIBC determines
that any such Drawing shall be honored, CIBC shall make available to such
beneficiary in accordance with the terms of such Letter of Credit the amount of
the Drawing and shall notify the Company of the amount to be paid as a result of
such Drawing and the payment date.
 
Section 3.4                      ISP98.  The rules of the “International Standby
Practices 1998” as published by the International Chamber of Commerce most
recently at the time of issuance of any Letter of Credit shall apply to such
Letter of Credit unless otherwise expressly provided in such Letter of Credit.
 
Section 3.5                      Proof of Credit Obligations.  This Agreement,
the executed Letter of Credit Requests, executed Letters of Credit issued
pursuant to such Letter of Credit Requests, and executed Drawings presented
under such Letters of Credit shall be presumptive evidence of the Company’s
Credit Obligations.
 
ARTICLE IV 
 
REIMBURSEMENT AND PAYMENT OBLIGATIONS
 
Section 4.1                      Reimbursement Obligations.  The Company shall
be irrevocably and unconditionally obligated forthwith to reimburse CIBC for any
amounts paid by CIBC upon any Drawing under any Letter of Credit, together with
any and all reasonable charges and expenses which CIBC may pay or incur relative
to such Drawing and interest on the amount drawn at the Applicable Rate for each
day from and including the date such amount is drawn to but excluding the date
such reimbursement payment is due and payable.  Such reimbursement payment shall
be due and payable (i) at or before 12:00 Noon New York time on the date CIBC
notifies the Company of such Drawing, if such notice is given at or before 10:00
A.M. New York time on such date, or (ii) at or before 10:00 A.M. New York time
on the next succeeding Business Day, if such notice is given after 10:00 A.M.
New York time on such date; provided, that no payment otherwise required by this
sentence to be made by the Company at or before 12:00 Noon New York time on any
day shall be overdue hereunder if arrangements for such payment satisfactory to
CIBC, in its reasonable discretion, shall have been made by the Company at or
before 12:00 Noon. New York time on such day and such payment is actually made
at or before 3:00 P.M. New York time on such day.  In addition, the Company
agrees to pay to CIBC interest, which shall accrue and be payable daily, on any
and all amounts not paid by the Company to CIBC when due under this Section 4.1,
for each day from and including the date when such amount becomes due to but
excluding the date such amount is paid in full, whether before or after
judgment, at the Applicable Rate.  Each payment to be made by the Company
pursuant to this Section 4.1 shall be made to CIBC in immediately available
funds at its address referred to in Section 9.1.
 
 
Section 4.2                      Obligations in Respect of Letters of Credit
Unconditional.  The obligations of the Company under Section 4.1 above shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement, under all circumstances whatsoever,
including, without limitation, the following circumstances:
 
(a)           any lack of validity or enforceability of this Agreement or any
Letter of Credit or any document related hereto or thereto;
 
(b)           any amendment or waiver of or any consent to departure from all or
any of the provisions of this Agreement or any Letter of Credit or any document
related hereto or thereto;
 
(c)           the use which may be made of the Letter of Credit by, or any acts
or omission of, a beneficiary of a Letter of Credit (or any Person for whom the
beneficiary may be acting);
 
(d)           the existence of any claim, set-off, defense or other rights that
the Company may have at any time against a beneficiary of a Letter of Credit (or
any Person for whom the beneficiary may be acting), CIBC or any other Person,
whether in connection with this Agreement or any Letter of Credit or any
document related hereto or thereto or any unrelated transaction;
 
(e)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
 
(f)           payment under a Letter of Credit against presentation to an
Issuing Lender of a draft or certificate that does not comply with the terms of
such Letter of Credit; provided, that CIBC’s determination that documents
presented under such Letter of Credit comply with the terms thereof shall not
have constituted gross negligence or willful misconduct of CIBC; or
 
(g)           any other act or omission to act or delay of any kind by CIBC or
any other Person or any other event or circumstance whatsoever that might, but
for the provisions of this subsection (g), constitute a legal or equitable
discharge of the Company’s obligations hereunder.
 
Nothing in this Section 4.2 is intended to limit the right of the Company to
make a claim against CIBC for damages as contemplated by the proviso to the
first sentence of Section 4.3.
 
Section 4.3                      Indemnification in Respect of Letters of
Credit.  The Company hereby indemnifies and holds harmless CIBC from and against
any and all claims, damages, losses, liabilities, costs or expenses which CIBC
may incur by reason of or in connection with the execution and delivery or
transfer of or payment or failure to pay under any Letter of Credit, including,
without limitation, any of the circumstances enumerated in Section 4.2, as well
as (i) any error, omission, interruption or delay in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, (ii) any error in
interpretation of technical terms, (iii) any loss or delay in the transmission
of any document required in order to make a Drawing under a Letter of Credit,
(iv) any consequences arising from causes beyond the control of such indemnitee,
including without limitation, any government acts, or (v) any other
circumstances whatsoever in making or failing to make payment under such Letter
of Credit; provided, that the Company shall not be required to indemnify CIBC
for any claims, damages, losses, liabilities, costs or expenses, and the Company
shall have a claim against CIBC for direct (but not consequential) damages
suffered by it, to the extent found by a court of competent jurisdiction in a
final, non-appealable judgment or order to have been caused by (a) the willful
misconduct or gross negligence of CIBC in determining whether a request
presented under any Letter of Credit issued by it complied with the terms of
such Letter of Credit or (b) CIBC’s failure to pay under any Letter of Credit
issued by it after the presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit.  Nothing in this Section 4.3
is intended to limit the obligations of the Company under any other provision of
this Agreement.
 
Section 4.4                      Interest Calculations.  Interest shall accrue
on the outstanding Unreimbursed Amount, for each day from the date of the
related Drawing until it is paid in full, at a rate per annum equal to the
Applicable Rate.  CIBC shall determine the Applicable Rate hereunder, and shall
give prompt notice to the Company of each change in the Applicable Rate as so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.  Interest shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and paid for the actual number of days elapsed.
 
Section 4.5                      Fees.  The Company shall pay to CIBC a fee,
quarterly in arrears on the last day of each March, June, September and December
falling after the Closing Date (or, if any such day is not a Business Day, the
next succeeding Business Day), and on the Termination Date, at a rate equal to
1.25% per annum on the average Aggregate Stated Amount of all Letters of Credit
outstanding on each day during such quarter, and for the number of days in such
period.  For the avoidance of doubt, the first quarterly payment shall be due on
September 30, 2012, in respect of the period beginning on the Closing Date and
ending on such date, and the payment due on the Termination Date shall be in
respect of the period from the preceding quarter-end through the Termination
Date.  In addition, the Company shall pay to CIBC, upon each issuance of,
payment under, and/or amendment of, a Letter of Credit, such amount as shall at
the time of such issuance, payment or amendment be the administrative charges
and expenses which CIBC is customarily charging for issuances of, payments
under, or amendments to letters of credit issued by it.
 
Section 4.6                      General Provisions as to Payments.
 
(a)           Payments by the Company.  The Company shall make each payment of
principal of and interest on the Credit Obligations hereunder on the date when
due, without set-off, counterclaim or other deduction, in immediately available
funds in New York, New York, to CIBC at its address referred to in Section
9.1.  Whenever any payment shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day.  If the date for any payment of principal is extended by operation of law
or otherwise, interest thereon shall be payable for such extended time.
 
(b)           Increased Costs.  If after the date hereof, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by CIBC with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall impose, modify or deem applicable any
reserve (including, without limitation, any such requirement imposed by the
Board of Governors of the Federal Reserve System), special deposit, insurance
assessment or similar requirement against Letters of Credit issued by, assets
of, deposits with or for the account of or credit extended by, CIBC or shall
impose on CIBC or on the United States market for certificates of deposit, or on
obligations hereunder in respect of Letters of Credit, and the result of any of
the foregoing is to increase the cost to CIBC of issuing any Letter of Credit,
or to reduce the amount of any sum received or receivable by CIBC under this
Agreement with respect thereto, then, within fifteen (15) days after demand by
CIBC, the Company shall pay to CIBC such additional amount or amounts, as
determined by CIBC in good faith, as will compensate CIBC for such increased
cost or reduction, solely to the extent that any such additional amounts were
incurred by CIBC within ninety (90) days of such demand.
 
(c)           Capital Adequacy.  If CIBC shall have determined that, after the
date hereof, the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on capital of CIBC (or any Person controlling CIBC) as a consequence of CIBC’s
obligations hereunder to a level below that which CIBC (or any Person
controlling CIBC) could have achieved but for such adoption, change, request or
directive (taking into consideration its policies with respect to capital
adequacy), then from time to time, within fifteen (15) days after demand by
CIBC, the Company shall pay to CIBC such additional amount or amounts as will
compensate CIBC (or any Person controlling CIBC) for such reduction, solely to
the extent that any such additional amounts were incurred by the Lender within
ninety (90) days of such demand.
 
(d)           Notices.  CIBC will promptly notify the Company of any event of
which it has knowledge, occurring after the date hereof, that will entitle CIBC
to compensation pursuant to this Section, and will use reasonable efforts to
avoid the need for or to reduce the amount of such compensation as are not, in
the judgment of CIBC, otherwise disadvantageous to CIBC.  A certificate of CIBC
claiming compensation under this Section and setting forth in reasonable detail
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error.  In determining such amount, CIBC may use any
reasonable averaging and attribution methods.
 
Section 4.7                      Taxes.
 
(a)           Payments Net of Certain Taxes.  Any and all payments by the
Company to or for the account of CIBC hereunder shall be made free and clear of
and without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, charges and withholdings and all liabilities with respect
thereto, excluding: (i) taxes imposed on or measured by the net income
(including branch profits or similar taxes) of, and gross receipts, franchise or
similar taxes imposed on, CIBC by the jurisdiction (or subdivision thereof)
under the laws of which CIBC is organized or in which its principal executive
office is located or, in which its Applicable Lending Office is located, (ii)
any United States withholding tax imposed on such payments, but only to the
extent that CIBC is subject to United States withholding tax at the time CIBC
first becomes a party to this Agreement or changes its Applicable Lending
Office, (iii) any backup withholding tax imposed by the United States (or any
state or locality thereof) on CIBC if it is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code, and (iv) any taxes
imposed by FATCA (all such nonexcluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If the Company shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to CIBC, (i) the sum payable shall be
increased as necessary so that after making all such required deductions
(including deductions applicable to additional sums payable under this
Section 4.7(a)) CIBC receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Company shall make such deductions,
(iii) the Company shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Company shall furnish to CIBC the original or a certified copy of a receipt
evidencing payment thereof.
 
(b)           Other Taxes.  In addition, the Company agrees to pay any and all
present or future stamp or documentary taxes and any other excise or property
taxes, or similar charges or levies, which arise from any payment made pursuant
to this Agreement or from the execution, delivery, registration or enforcement
of, or otherwise with respect to, this Agreement (collectively, “Other Taxes”).
 
(c)           Indemnification.  The Company agrees to indemnify CIBC for the
full amount of Taxes and Other Taxes (including, without limitation, any Taxes
or Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 4.7(c)), whether or not correctly or legally asserted, paid by CIBC
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto as certified in good faith to the Company by CIBC
seeking indemnification pursuant to this Section 4.7(c).  This indemnification
shall be paid within 15 days after CIBC makes demand therefor.
 
(d)           Refunds or Credits.  If CIBC determines in its sole discretion it
has received a refund from a taxation authority for any Taxes or Other Taxes for
which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 4.7, it shall
within fifteen (15) days from the date of such receipt pay over the amount of
such refund to the Company (but only to the extent of indemnity payments made or
additional amounts paid by the Company under this Section 4.7 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of CIBC and without interest (other than interest paid by
the relevant taxation authority with respect to such refund); provided, however,
that the Company agrees to repay, upon the request of CIBC, the amount paid over
to the Company (plus penalties, interest or other charges) to CIBC in the event
CIBC or Agent is required to repay such refund to such taxation authority.
 
(e)           Tax Forms and Certificates.  On the date hereof, and from time to
time thereafter if reasonably requested by the Company or CIBC, and at any time
it changes its Applicable Lending Office: (i) if CIBC is a “United States
person” within the meaning of Section 7701(a)(30) of the Internal Revenue Code,
it shall deliver to the Company two (2) properly completed and duly executed
copies of Internal Revenue Service Form W-9, or any successor form prescribed by
the Internal Revenue Service, or such other documentation or information
prescribed by applicable law or reasonably requested by the Company, certifying
that CIBC is a United States person and is entitled to an exemption from United
States backup withholding tax or information reporting requirements; and (ii) if
CIBC is not a “United States person” within the meaning of Section 7701(a)(30)
of the Internal Revenue Code, it shall deliver to the Company: (A) two (2)
properly completed and duly executed copies of Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
certifying that CIBC is entitled to the benefits under an income tax treaty to
which the United States is a party which exempts CIBC from United States
withholding tax or reduces the rate of withholding tax on payments of interest
for the account of CIBC; (B) two (2) properly completed and duly executed copies
of Internal Revenue Service Form W-8 ECI, or any successor form prescribed by
the Internal Revenue Service, certifying that the income receivable pursuant to
this Agreement is effectively connected with the conduct of a trade or business
in the United States; or (C) two (2) properly completed and duly executed copies
of Internal Revenue Service Form W-8 BEN, or any successor form prescribed by
the Internal Revenue Service, together with a certificate to the effect that (x)
CIBC is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (2) a “10-percent shareholder” of the Company within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, or (3) a
“controlled foreign corporation” that is described in Section 881(c)(3)(C) of
the Internal Revenue Code and is related to the Company within the meaning of
Section 864(d)(4) of the Internal Revenue Code and (y) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by CIBC or are effectively connected but are not includible in CIBC’s gross
income for United States federal income tax purposes under an income tax treaty
to which the United States is a party; or (D) to the extent CIBC is not the
beneficial owner, two (2) properly completed and duly executed copies of
Internal Revenue Service Form W-8 IMY, or any successor form prescribed by the
Internal Revenue Service, accompanied by an Internal Revenue Service Form W-8
ECI, W-8 BEN, W-9, and/or other certification documents from each beneficial
owner, as applicable.  If a payment made to CIBC hereunder would be subject to
U.S. Federal withholding tax imposed by FATCA if CIBC fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), CIBC shall
deliver to the Company (A) a certification that CIBC has complied with such
applicable reporting requirements, and (B) other documentation required to be
provided to a withholding agent by FATCA or otherwise reasonably requested by
the Company sufficient for the Company to comply with their obligations under
FATCA and to determine that CIBC has complied with such applicable reporting
requirements.  In addition, CIBC agrees that from time to time after the date
hereof, when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will upon the
written request of the Company, deliver to the Company two new accurate and
complete signed originals of Internal Revenue Service Form W-9, W-8 BEN, W-8 ECI
or W-8 IMY or FATCA-related documentation described above, or successor forms,
as the case may be, and, to the extent legally entitled to do so, such other
forms as may be required in order to confirm or establish the entitlement of
CIBC to a continued exemption from or reduction in United States withholding tax
with respect to payments under this Agreement, or it shall immediately notify
the Company of its inability to deliver any such Form or certificate.
 
(f)           Exclusions. The Company shall not be required to indemnify CIBC,
or to pay any additional amount to CIBC, pursuant to Section 4.7(a), (b) or (c)
in respect of Taxes or Other Taxes to the extent that the obligation to
indemnify or pay such additional amounts would not have arisen but for the
failure of CIBC to comply with the provisions of subsection (e) above.
 
(g)           Mitigation. If the Company is required to pay additional amounts
to or for the account of CIBC pursuant to this Section 4.7, then CIBC will use
reasonable efforts (which shall include efforts to rebook the Credit Obligations
held by CIBC to a new Applicable Lending Office, or through another branch or
affiliate of CIBC) to change the jurisdiction of its Applicable Lending Office
if, in the good faith judgment of CIBC, such efforts (i) will eliminate or, if
it is not possible to eliminate, reduce to the greatest extent possible any such
additional payment which may thereafter accrue and (ii) is not otherwise
disadvantageous, in the sole determination of CIBC, to CIBC.  If CIBC is
claiming any indemnity payment or additional amounts payable pursuant to this
Section, it shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by the Company or to change the jurisdiction of its Applicable Lending
Office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amounts that may
thereafter accrue and would not, in the sole determination of CIBC, be otherwise
disadvantageous to CIBC.
 
(h)           Confidentiality. Nothing contained in this Section shall require
CIBC to make available any of its tax returns (or any other information that it
deems to be confidential or proprietary).
 
ARTICLE V 
 
CONDITIONS
 
Section 5.1                      Conditions to Closing.  The initial
availability of the facility contemplated by this Agreement is subject to the
satisfaction of the following conditions:
 
(a)           This Agreement.  On or prior to August 1, 2012, CIBC shall have
received a counterpart hereof signed by the Company.
 
(b)           Officers’ Certificates.  CIBC shall have received a certificate
signed on behalf of the Company by the Chairman of the Board, the President, any
Vice President, the Treasurer or the Assistant Treasurer of the Company stating
that (A) on the Closing Date and after giving effect to the Letters of Credit
being made or issued on the Closing Date, no Default shall have occurred and be
continuing and (B) the representations and warranties of the Company contained
herein are true and correct on and as of the Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct as of such earlier date.
 
(c)           Proceedings. On the Closing Date, CIBC shall have received (i) a
certificate of the Secretary of State of the State of Delaware, dated as of a
recent date, as to the good standing of the Company and (ii) a certificate of
the Secretary or an Assistant Secretary of the Company dated the Closing Date
and certifying (A) that attached thereto is a true, correct and complete copy of
(x) the Company’s certificate of formation certified by the Secretary of State
of the State of Delaware and (y) the limited liability company agreement of the
Company, (B) as to the absence of dissolution or liquidation proceedings by or
against the Company, (C) that attached thereto is a true, correct and complete
copy of resolutions adopted by the managers of the Company authorizing the
execution, delivery and performance of this Agreement and each other document
delivered in connection herewith or therewith and that such resolutions have not
been amended and are in full force and effect on the date of such certificate
and (D) as to the incumbency and specimen signatures of each officer of the
Company executing this Agreement or any other document delivered in connection
herewith or therewith.
 
(d)           Opinions of Counsel. On the Closing Date, CIBC shall have received
from counsel to the Company, opinions addressed to CIBC, dated the Closing Date,
as to such customary matters as CIBC shall reasonably require.
 
(e)           Consents. All necessary governmental (domestic or foreign),
regulatory and third party approvals, if any, in connection with the
transactions contemplated by this Agreement and shall have been obtained and
remain in full force and effect, in each case without any action being taken by
any competent authority which could restrain or prevent such transaction or
impose, in the reasonable judgment of CIBC, materially adverse conditions upon
the consummation of such transactions.
 
(f)           Payment of Fees.  All costs, fees and expenses due to CIBC on or
before the Closing Date shall have been paid.
 
(g)           Counsel Fees.  CIBC shall have received full payment from the
Company of the fees and expenses of Mayer Brown LLP which are billed through the
Closing Date.
 
Section 5.2                      Conditions to Issuance.  The obligation of CIBC
to issue (or renew or extend the term of) any Letter of Credit, is subject to
the satisfaction of the following conditions:
 
(a)           receipt by CIBC of a Letter of Credit Request as required
hereunder;
 
(b)           after giving effect to the proposed issuance of such Letter of
Credit, the Aggregate Stated Amount will not exceed the Maximum Stated Amount;
 
(c)           the fact that, immediately before and after giving effect to such
issuance, renewal or extension, no Default shall have occurred and be
continuing; and
 
(d)           the fact that the representations and warranties of the Company
contained in this Agreement shall be true and correct on and as of the date of
such issuance, renewal or extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date and except for the
representations in Section 6.4(c), Section 6.6, Section 6.15 and Section 6.16,
which shall be deemed only to relate to the matters referred to therein on and
as of the Closing Date.
 
Each issuance, renewal or extension of a Letter of Credit under this Agreement
shall be deemed to be a representation and warranty by the Company on the date
of such event as to the facts specified in clauses (b) and (c) of this Section.
 
ARTICLE VI 
 
REPRESENTATIONS AND WARRANTIES
 
The Company represents and warrants that:
 
Section 6.1                      Status.  The Company is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has the limited liability company authority to make
and perform this Agreement.
 
Section 6.2                      Authority; No Conflict.  The execution,
delivery and performance by the Company of this Agreement and each other Letter
of Credit Request have been duly authorized by all necessary limited liability
company action and do not violate (i) any provision of law or regulation, or any
decree, order, writ or judgment, (ii) any provision of its limited liability
company agreement, or (iii) result in the breach of or constitute a default
under any indenture or other agreement or instrument to which the Company is a
party.
 
Section 6.3                      Legality; Etc.  This Agreement and each Letter
of Credit Request constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms except
to the extent limited by (a) bankruptcy, insolvency, fraudulent conveyance or
reorganization laws or by other similar laws relating to or affecting the
enforceability of creditors’ rights generally and by general equitable
principles which may limit the right to obtain equitable remedies regardless of
whether enforcement is considered in a proceeding of law or equity or (b) any
applicable public policy on enforceability of provisions relating to
contribution and indemnification.
 
Section 6.4                      Financial Condition.
 
(a)           Audited Financial Statements. The consolidated balance sheet of
the Company and its Consolidated Subsidiaries as of December 31, 2011 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by Ernst & Young, LLP, copies of which have been
delivered to CIBC, fairly present, in conformity with GAAP, the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.
 
(b)           Interim Financial Statements. The unaudited consolidated balance
sheet of the Company and its Consolidated Subsidiaries as of March 31, 2012 and
the related unaudited consolidated statements of income and cash flows for the
three months then ended fairly present, in conformity with GAAP applied on a
basis consistent with the financial statements referred to in subsection (a) of
this Section, the consolidated financial position of the Company and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such three-month period (subject to normal
year-end audit adjustments).
 
(c)           Material Adverse Change. Since December 31, 2011, there has been
no change in the business, assets, financial condition or operations of the
Company and its Consolidated Subsidiaries, considered as a whole, that would
materially and adversely affect the Company’s ability to perform any of its
obligations under this Agreement.
 
Section 6.5                      Rights to Properties.  The Company and its
Restricted Subsidiaries have good and valid fee, leasehold, easement or other
right, title or interest in or to all the properties necessary to the conduct of
their business as conducted on the Closing Date and as then proposed to be
conducted, except to the extent the failure to have such rights or interests
would not have a Material Adverse Effect.
 
Section 6.6                      Litigation.  Except as disclosed in or
contemplated by the Company’s Form 10-K Report to the SEC for the year ended
December 31, 2011 or in any subsequent Form 10-K, 10-Q or 8-K Report, no
litigation, arbitration or administrative proceeding against the Company is
pending or, to the Company’s knowledge, threatened, which would reasonably be
expected to materially and adversely affect the ability of the Company to
perform any of its obligations under this Agreement.  There is no litigation,
arbitration or administrative proceeding pending or, to the knowledge of the
Company, threatened which questions the validity of this Agreement.
 
Section 6.7                      No Violation.  No part of the proceeds of the
borrowings by hereunder will be used, directly or indirectly by the Company for
the purpose of purchasing or carrying any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, or for any
other purpose which violates, or which conflicts with, the provisions of
Regulations U or X of said Board of Governors.  The Company is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any such “margin stock”.
 
Section 6.8                      ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Material Plan and is in compliance in
all material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Material Plan, (ii) failed to
make any contribution or payment to any Material Plan, or made any amendment to
any Material Plan, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any material liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
 
Section 6.9                      Governmental Approvals.  No authorization,
consent or approval from any Governmental Authority is required for the
execution, delivery and performance by the Company of this Agreement, except
such authorizations, consents and approvals as shall have been obtained prior to
the Closing Date and shall be in full force and effect.
 
Section 6.10                      Investment Company Act.  The Company is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 6.11                      Restricted Subsidiaries, Etc.  Set forth in
Schedule 6.11 hereto is a complete and correct list as of the Closing Date of
the Restricted Subsidiaries of the Company, together with, for each such
Subsidiary, the jurisdiction of organization of such Subsidiary. Except as
disclosed in Schedule 6.11 hereto, as of the Closing Date, each such Subsidiary
(i) was a Wholly Owned Subsidiary of the Company and (ii) was duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and had all corporate or other organizational powers to carry on
its businesses as then conducted.
 
Section 6.12                      Tax Returns and Payments.  The Company and
each of its Restricted Subsidiaries has filed or caused to be filed all federal,
state, local and foreign income tax returns required to have been filed by it
and has paid or caused to be paid all income taxes shown to be due on such
returns except income taxes that are being contested in good faith by
appropriate proceedings and for which the Company or its Restricted
Subsidiaries, as the case may be, shall have set aside on its books appropriate
reserves with respect thereto in accordance with GAAP or that would not
reasonably be expected to have a Material Adverse Effect.
 
Section 6.13                      Compliance with Laws.  To the knowledge of the
Company or any of its Restricted Subsidiaries, the Company and each of its
Restricted Subsidiaries is in compliance with all applicable laws, regulations
and orders of any Governmental Authority, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including, without
limitation, compliance with all applicable ERISA and Environmental Laws and the
requirements of any permits issued under such Environmental Laws), except to the
extent (a) such compliance is being contested in good faith by appropriate
proceedings or (b) non-compliance would not reasonably be expected to materially
and adversely affect its ability to perform any of its obligations under this
Agreement.
 
Section 6.14                      No Default.  No Default has occurred and is
continuing.
 
Section 6.15                      Environmental Matters.
 
(a)           Except (i) as disclosed in or contemplated by the Company’s Form
10-K Report to the SEC for the year ended December 31, 2011 or in any subsequent
Form 10-K, 10-Q or 8-K Report, or (ii) to the extent that the liabilities of the
Company and its Subsidiaries, taken as a whole, that relate to or could
reasonably be expected to result from the matters referred to in clauses (i)
through (iii) of this Section 6.15(a), inclusive, would not reasonably be
expected to result in a Material Adverse Effect:
 
 
(i)
no notice, notification, citation, summons, complaint or order has been received
by the Company or any of its Subsidiaries, no penalty has been assessed nor is
any investigation or review pending or, to the Company’s or any of its
Subsidiaries’ knowledge, threatened by any governmental or other entity with
respect to any (A) alleged violation by or liability of the Company or any of
its Subsidiaries of or under any Environmental Law, (B) alleged failure by the
Company or any of its Subsidiaries to have any environmental permit,
certificate, license, approval, registration or authorization required in
connection with the conduct of its business or (C) generation, storage,
treatment, disposal, transportation or release of Hazardous Substances;

 
 
(ii)
to the Company’s or any of its Subsidiaries’ knowledge, no Hazardous Substance
has been released (and no written notification of such release has been filed)
(whether or not in a reportable or threshold planning quantity) at, on or under
any property now or previously owned, leased or operated by the Company or any
of its Subsidiaries; and

 
 
(iii)
no property now or previously owned, leased or operated by the Company or any of
its Subsidiaries or, to the Company’s or any of its Subsidiaries’ knowledge, any
property to which the Company or any of its Subsidiaries has, directly or
indirectly, transported or arranged for the transportation of any Hazardous
Substances, is listed or, to the Company’s or any of its Subsidiaries’
knowledge, proposed for listing, on the National Priorities List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), on CERCLIS (as defined in CERCLA) or on any
similar federal, state or foreign list of sites requiring investigation or
clean-up.

 
(b)           Except as disclosed in or contemplated by the Company’s Form 10-K
Report to the SEC for the year ended December 31, 2011 or in any subsequent Form
10-K, 10-Q or 8-K Report, to the Company’s or any of its Subsidiaries’
knowledge, there are no Environmental Liabilities that have resulted or could
reasonably be expected to result in a Material Adverse Effect.
 
(c)           For purposes of this Section 6.15, the terms “the Company” and
“Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Company or any
of its Subsidiaries from the time such business or business entity became a
Subsidiary of PPL Corporation, a Pennsylvania corporation.
 
Section 6.16                      Guarantees.  As of the Closing Date, except as
set forth in Schedule 6.16 hereto, the Company has no Guarantees of any Debt of
any Foreign Subsidiary of the Company other than such Debt not in excess of
$25,000,000 in the aggregate.
 
Section 6.17                      OFAC.  None of the Company, any Subsidiary of
the Company or any Affiliate of the Company: (i) is a Sanctioned Person, (ii)
has more than 10% of its assets in Sanctioned Entities, or (iii) derives more
than 10% of its operating income from investments in, or transactions with
Sanctioned Persons or Sanctioned Entities.
 
ARTICLE VII 
 
COVENANTS
 
The Company agrees with CIBC that, until all Letters of Credit issued under this
Agreement shall have terminated, and all Credit Obligations shall have been
indefeasibly paid in full, the Company will perform or cause to be performed
each covenant of the “Borrower” contained in Article VI of the Existing Credit
Agreement, with each definition and related term, as in effect on the Closing
Date (and thereafter as in effect) being incorporated in this Agreement by this
reference as though specifically set forth herein, subject in all cases to the
terms of Section 2.3; provided that if CIBC shall cease to be a Lender under the
Existing Credit Agreement, the Company agrees to amend this Agreement by
inserting substantially all of the affirmative and negative covenants of the
Company under the Existing Credit Agreement into this Agreement directly.
 
ARTICLE VIII 
 
DEFAULTS
 
Section 8.1                      Events of Default.  If one or more of the
following events (each an “Event of Default”) shall have occurred and be
continuing:
 
(a)           the Company shall fail to pay when due any principal on any Credit
Obligations; or
 
(b)           the Company shall fail to pay when due any interest on the Credit
Obligations, any fee or any other amount payable hereunder for five (5) days
following the date such payment becomes due hereunder; or
 
(c)           the Company shall fail to observe or perform any covenant or
agreement (A) contained in clause (ii) of Section 6.05, or Sections 6.06, 6.08,
6.09, 6.11 or 6.12 of the Existing Agreement (as incorporated into this
Agreement pursuant to Article VII), or (B) contained in Section 6.01(d)(i) of
the Existing Agreement  (as incorporated into this Agreement pursuant to Article
VII) for 30 days after any such failure, or (C) contained in Section 6.01(d)(ii)
of the Existing Agreement (as incorporated into this Agreement pursuant to
Article VII) for ten (10) days after any such failure; or
 
(d)           the Company shall fail to observe or perform any covenant or
agreement contained in this Agreement, including covenants and agreements
incorporated herein pursuant to Article VII (other than those covered by clauses
(a), (b) or (c) above) for thirty (30) days after written notice thereof has
been given to the Company by CIBC; or
 
(e)           any representation, warranty or certification made by the Company
in this Agreement or in any certificate, financial statement or other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made; or
 
(f)           the Company or any Restricted Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Material Debt
beyond any grace period provided with respect thereto, or (ii) fail to observe
or perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Material Debt beyond
any grace period provided with respect thereto if the effect of any failure
referred to in this clause (ii) is to cause, or to permit the holder or holders
of such Debt or a trustee on its or their behalf to cause, such Debt to become
due prior to its stated maturity; or
 
(g)           the Company or any Restricted Subsidiary of the Company shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay, or shall admit in writing its inability to pay, its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or
 
(h)           an involuntary case or other proceeding shall be commenced against
the Company or any Restricted Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Company or any Restricted Subsidiary under
the Bankruptcy Code; or
 
(i)           any member of the ERISA Group shall fail to pay when due an amount
or amounts aggregating in excess of $50,000,000 which it shall have become
liable to pay under Title IV of ERISA; or notice of intent to terminate a
Material Plan shall be filed under Title IV of ERISA by any member of the ERISA
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated; or there shall
occur a complete or partial withdrawal from, or default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could reasonably be expected to cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $50,000,000; or
 
(j)           the Company or any of its Restricted Subsidiaries shall fail
within sixty (60) days to pay, bond or otherwise discharge any judgment or order
for the payment of money in excess of $20,000,000, entered against the Company
or any such Restricted Subsidiary that is not stayed on appeal or otherwise
being appropriately contested in good faith; or
 
(k)           a Change of Control shall have occurred;
 
then, and in every such event, while such event is continuing, CIBC may (A) by
notice to the Company declare the Availability Termination Date to have
occurred, and (B) by notice to the Company declare the Credit Obligations
(together with accrued interest and accrued and unpaid fees thereon and all
other amounts due hereunder) to be, and the Credit Obligations shall thereupon
become, immediately due and payable without presentment, demand, protest or
other notice of any kin), all of which are hereby waived by the Company and
require the Company to, and the Company shall, Cash Collateralize (in an amount
not less than 100% thereof) all Credit Obligations then outstanding; provided,
that, in the case of any Default or any Event of Default specified in clause
8.1(g) or 8.1(h) above with respect to the Company, without any notice to the
Company or any other act by CIBC, the Availability Termination Date shall
thereupon occur and the Credit Obligations (together with accrued interest and
accrued and unpaid fees thereon and all other amounts due hereunder) shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Company, and the
Company shall Cash Collateralize (in an amount not less than 100% thereof) all
Credit Obligations then outstanding.
 
ARTICLE IX 
 
MISCELLANEOUS
 
Section 9.1                      Notices.  Except as otherwise expressly
provided herein, all notices and other communications hereunder shall be in
writing (for purposes hereof, the term “writing” shall include information in
electronic format such as electronic mail and internet web pages) or by
telephone subsequently confirmed in writing; provided that the foregoing shall
not apply to notices to CIBC pursuant to Article III if CIBC has notified the
Company that it is incapable of receiving notices under such Article in
electronic format.  Any notice shall have been duly given and shall be effective
if delivered by hand delivery or sent via electronic mail, telecopy, recognized
overnight courier service or certified or registered mail, return receipt
requested, or posting on an internet web page, and shall be presumed to be
received by a party hereto (i) on the date of delivery if delivered by hand or
sent by electronic mail, posting on an internet web page, or telecopy, (ii) on
the Business Day following the day on which the same has been delivered prepaid
(or on an invoice basis) to a reputable national overnight air courier service
or (iii) on the third Business Day following the day on which the same is sent
by certified or registered mail, postage prepaid, in each case to the respective
parties at the address or telecopy numbers set forth below, and, in the case of
the Lenders, set forth on signature pages hereto, or at such other address as
such party may specify by written notice to the other parties hereto:
 
if to the Company:
 
PPL Energy Supply, LLC
Two North Ninth Street (GENTW14)
Allentown, Pennsylvania 18101-1179
Attention: Russell R. Clelland
Telephone: 610-774-5151
Facsimile: 610-774-5235
 
with a copy to:
 
PPL Energy Supply, LLC
Two North Ninth Street (GENTW4)
Allentown, Pennsylvania 18101-1179
Attention: Frederick C. Paine, Esq.
Telephone: 610-774-7445
Facsimile: 610-774-6726
 
if to CIBC:
 
For Letter of Credit Requests:
 
Canadian Imperial Bank of Commerce, New York Agency
425 Lexington Avenue, 5th Avenue
New York, New York,  10017Attn: Blair Kissack/Fred Page/Ryan Moonilal
Telephone: (416) 780-5543 and (416) 542-4344
Facsimile: (905) 948-1934
 
For all other notices:
 
Canadian Imperial Bank of Commerce, New York Agency
425 Lexington Avenue
New York, New York,  10017
Attn: General Counsel
Telephone: (212) 667-8316
Facsimile: (212) 667-8366
 
Section 9.2                      No Waivers; Non-Exclusive Remedies.  No failure
by CIBC to exercise, no course of dealing with respect to, and no delay in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies provided herein shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
Section 9.3                      Expenses; Indemnification.
 
(a)           Expenses.  The Company shall pay (i) all out-of-pocket expenses of
CIBC, including legal fees and disbursements of Mayer Brown LLP and any other
local counsel retained by CIBC, in its reasonable discretion, in connection with
the preparation, execution, delivery and administration of this Agreement, any
waiver or consent thereunder or any amendment thereof or any Default or alleged
Default thereunder and (ii) all reasonable out-of-pocket expenses incurred by
CIBC, including (without duplication) the fees and disbursements of outside
counsel, in connection with any restructuring, workout, collection, bankruptcy,
insolvency and other enforcement proceedings in connection with the enforcement
and protection of its rights; provided, that the Company shall not be liable for
any legal fees or disbursements of any counsel for CIBC other than Mayer Brown
LLP associated with the preparation, execution and delivery of this Agreement
and the closing documents contemplated hereby.
 
(b)           Indemnity in Respect of Agreement. The Company agrees to indemnify
CIBC, its Affiliates and the respective directors, officers, trustees, agents,
employees, trustees and advisors of the foregoing (each an “Indemnitee”) and
hold each Indemnitee harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs and
expenses or disbursements of any kind whatsoever (including, without limitation,
the reasonable fees and disbursements of counsel and any civil penalties or
fines assessed by OFAC), which may at any time (including, without limitation,
at any time following the payment of the obligations of the Company hereunder)
be imposed on, incurred by or asserted against such Indemnitee in connection
with any investigative, administrative or judicial proceeding (whether or not
such Indemnitee shall be designated a party thereto) brought or threatened (by
any third party, by the Company or any Subsidiary of the Company) in any way
relating to or arising out of this Agreement or any documents contemplated
hereby or referred to herein or any actual or proposed use of proceeds of Loans
hereunder; provided, that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or order.
 
(c)           Indemnity in Respect of Environmental Liabilities. The Company
agrees to indemnify each Indemnitee and hold each Indemnitee harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs and expenses or disbursements of any
kind whatsoever (including, without limitation, reasonable expenses of
investigation by engineers, environmental consultants and similar technical
personnel and reasonable fees and disbursements of counsel) which may at any
time (including, without limitation, at any time following the payment of the
obligations of the Company hereunder) be imposed on, incurred by or asserted
against such Indemnitee in respect of or in connection with any actual or
alleged presence or release of Hazardous Substances on or from any property now
or previously owned or operated by the Company or any of its Subsidiaries or any
predecessor of the Company or any of its Subsidiaries, or any and all
Environmental Liabilities. Without limiting the generality of the foregoing, the
Company hereby waives all rights of contribution or any other rights of recovery
with respect to liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs and expenses and disbursements in respect of or in
connection with Environmental Liabilities that it might have by statute or
otherwise against any Indemnitee.
 
(d)           Waiver of Damages. To the fullest extent permitted by applicable
law, the Company shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Letter of Credit or the use of the proceeds thereof.  No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the transactions contemplated hereby.
 
Section 9.4                      Amendments and Waivers.  Any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Company and CIBC.
 
Section 9.5                      Successors and Assigns.
 
(a)           Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Company may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of CIBC, except to the extent any such assignment results from the
consummation of a merger or consolidation permitted pursuant to this Agreement.
 
(b)           Assignments to Federal Reserve Banks. CIBC may at any time assign
all or any portion of its rights under this Agreement to a Federal Reserve
Bank.  No such assignment shall release CIBC from its obligations hereunder.
 
Section 9.6                      Governing Law; Submission to
Jurisdiction.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York.  The Company hereby submits to
the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York City for purposes of all legal proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby.  The Company irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such court and any claim that any such proceeding brought in any such court has
been brought in an inconvenient forum.
 
Section 9.7                      Counterparts; Integration; Effectiveness.  This
Agreement shall become effective on the Closing Date.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  On and after the Closing Date, this Agreement and all the documents
referred to herein shall constitute the entire agreement and understanding among
the parties hereto and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.
 
Section 9.8                      Generally Accepted Accounting
Principles.  Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Company’s independent public
accountants) with the audited consolidated financial statements of the Company
and its Consolidated Subsidiaries most recently delivered to the Lenders;
provided, that, if the Company notifies CIBC that the Company wishes to amend
any covenant herein to eliminate the effect of any change in GAAP on the
operation of such covenant (or if CIBC notifies the Company that its wishes to
amend this Agreenent for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Company
and CIBC.
 
Section 9.9                      WAIVER OF JURY TRIAL.  THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 9.10                      Confidentiality.  CIBC agrees to hold all
non-public information obtained pursuant to the requirements of this Agreement
in accordance with its customary procedure for handling confidential information
of this nature and in accordance with safe and sound banking practices;
provided, that nothing herein shall prevent CIBC from disclosing such
information (i) to any Person if reasonably incidental to the administration of
the Credit Obligations, (ii) upon the order of any court or administrative
agency, (iii) to the extent requested by, or required to be disclosed to, any
rating agency or regulatory agency or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iv) which had been publicly disclosed other than as a result of
a disclosure by CIBC prohibited by this Agreement, (v) in connection with any
litigation to which CIBC or any of its Subsidiaries or Affiliates may be party,
(vi) to the extent necessary in connection with the exercise of any remedy
hereunder, (vii) to CIBC’s Affiliates and their respective directors, officers,
employees and agents including legal counsel and independent auditors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (viii) with the consent of the Company, (ix) to Gold
Sheets and other similar bank trade publications, such information to consist
solely of deal terms and other information customarily found in such
publications and (x) subject to provisions substantially similar to those
contained in this Section, to any securitization, swap or derivative transaction
relating to the Credit Obligations hereunder.  Notwithstanding the foregoing,
CIBC or Mayer Brown LLP may circulate promotional materials and place
advertisements in financial and other newspapers and periodicals or on a home
page or similar place for dissemination of information on the Internet or
worldwide web, in each case, after the closing of the transactions contemplated
by this Agreement in the form of a “tombstone” or other release limited to
describing the names of the Company or its Affiliates, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense
 
Section 9.11                      USA PATRIOT Act Notice.  CIBC hereby notifies
the Company that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub.L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company and other
information that will allow CIBC to identify the Company in accordance with the
Patriot Act.
 
Section 9.12                      No Fiduciary Duty.  CIBC and its Affiliates
(collectively, solely for purposes of this paragraph, the “CIBC Parties”), may
have economic interests that conflict with those of the Company, its Affiliates
and/or their respective stockholders (collectively, solely for purposes of this
paragraph, the “Company Parties”).  The Company agrees that nothing in this
Agreement or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty (other than any implied duty of
good faith) between any CIBC Party, on the one hand, and any Company Party, on
the other.  The CIBC Parties acknowledge and agree that (a) the transactions
contemplated by this Agreement (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the
CIBC Parties, on the one hand, and the Company, on the other and (b) in
connection therewith and with the process leading thereto, (i) no CIBC Party has
assumed an advisory or fiduciary responsibility in favor of any Company Party
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any CIBC Party has advised, is currently advising or will advise any
Company Party on other matters) or any other obligation to any Company Party
except the obligations expressly set forth in this Agreement and (ii) each CIBC
Party is acting solely as principal and not as the agent or fiduciary of any
Company Party. The Company acknowledges and agrees that the Company has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto.  The Company
agrees that it will not claim that any CIBC Party has rendered advisory services
of any nature or respect, or owes a fiduciary or similar duty to any Company
Party, in connection with such transaction or the process leading thereto.
 


 
 
 

--------------------------------------------------------------------------------

 
EXECUTED as of the day first written above.
 

   
PPL ENERGY SUPPLY, LLC
                     
By:____________________________________
   
Name:
   
Title:








   
CANADIAN IMPERIAL BANK OF
   
COMMERCE, NEW YORK AGENCY
               
By:____________________________________
   
Name:
   
Title:



 
 

 
Schedule 6.111


Restricted Subsidiaries
   
Restricted Subsidiary
Jurisdiction of Organization
   
PPL Generation, LLC
Delaware
PPL Montana Holdings, LLC
Delaware
PPL Montana, LLC
Delaware
PPL Martins Creek, LLC
Delaware
PPL Brunner Island, LLC
Delaware
PPL Montour, LLC
Delaware
PPL Susquehanna, LLC
Delaware
PPL Holtwood, LLC
Delaware
PPL EnergyPlus, LLC
Pennsylvania
PPL Investment Corporation
Delaware



 
 
 
 
_____________________________
1 As of July 27, 2012